Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16803021. Claims 1-13 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 7, and 13 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 7, and 13 is/are drawn to one of the statutory categories of invention.
Claims 1-13 are directed to delivering an item to a location and provide an incentive to service user based on service user acceptance. Specifically, the claims recite inquiring of a user who desires to board operating for pickup- delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and when a response indicating that the user is able to handle the work of pickup- delivery when the user is on board the mobile object is received, transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processing apparatus, mobile object, terminal merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processing apparatus, mobile object, terminal perform(s) the steps or functions of  inquiring of a user who desires to board operating for pickup- delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and when a response indicating that the user is able to handle the work of pickup- delivery when the user is on board the mobile object is received, transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processing apparatus, mobile object, terminal to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of delivering an item to a location and provide an incentive to service user based on service user acceptance. As discussed above, taking the claim elements separately, the processing apparatus, mobile object, terminal perform(s) the steps or functions of  inquiring of a user who desires to board operating for pickup- delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and when a response indicating that the user is able to handle the work of pickup- delivery when the user is on board the mobile object is received, transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of delivering an item to a location and provide an incentive to service user based on service user acceptance. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-6, and 8-12 further describe the abstract idea of delivering an item to a location and provide an incentive to service user based on service user acceptance. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	

4.	Claim 1-6 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but does not properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim declaration.  The claim recites a processing apparatus, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software. As such, Claim 1 is/are directed to software per se, which is a non-statutory subject matter.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al., (U.S. Patent Application Publication No. 20190340928) in view of Lord et al., (U.S. Patent Application Publication No. 20150324735) in view of Yanagida et al. (U.S. Patent Application Publication No. 20190161060).
	As to Claim 1, Goldman teaches an information processing apparatus, comprising a control section that executes: inquiring of a terminal of a user who desires to board a mobile object (0086: vehicle), (0086: A user 230 can request a vehicle service from a service entity 215A-B. For example, the user 230 can provide user input to a user device 235 to request a vehicle service) operating for pickup- delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and (0028: provide a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate the type of vehicle service that the user desires (e.g., a user transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin, destination, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number items to be transported in the vehicle).
Goldman does not teach when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal.
However Lord teaches when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal; (0030: FIG. 3E illustrates types of information that may be included in directives/obligations that may be received and/or accepted by the transport computing device 10* of FIG. 1 (e.g., the transport computing device 10′ of FIG. 2A or the transport computing device 10″ of FIG. 2B)); and (0105: The package delivery directives that may be transmitted to the transport computing device(s) 10* associated with the determined transportation vehicle unit(s) 20 may indicate a variety of information including pickup location or locations for securing the packages to be delivered, package delivery locations (e.g., delivery drop-off locations), delivery deadlines, package delivery preferences (e.g., transported in air-conditioned environment), and so forth. Note that in some cases, a package delivery directive may, in fact, become a package delivery obligation upon a transport computing device 10* receiving the package delivery directive. In other cases, however, a package delivery directive may only become a package delivery obligation upon acceptance of the package delivery directive by the transport computing device 10* or by a human or robotic driver of the associated transportation vehicle unit 20. In these cases, the transport computing device 10* upon acceptance of the package delivery directive may transmit to the passenger/package transport management system 16 (in some cases via the transport coordinating system 15) a confirmation that the package delivery directive has been accepted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal of Lord. Motivation to do so comes from the knowledge well known in the art that when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal would help incentivize the delivery cost of an item which would therefore make the method/system less costly.
Goldman does not teach transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object;.
However Yanagida teaches transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object; (0040: When the collection/delivery management server 500 accepts a request for collection or delivery of a package from the portable device 50 of the requesting user I, and the collection/delivery location is the vehicle 10, the server 500 requests the relay device 600 to obtain enablement data for enabling operation (locking and unlocking of the… vehicle 10) of the vehicle 10 in which the package is placed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object of Yanagida. Motivation to do so comes from the knowledge well known in the art that transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object would provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 2, Goldman, Lord, and Yanagida teach the information processing apparatus according to claim 1.
Goldman further teaches in order to solicit the user who desires to board the mobile object, publicizing schedule information on the pickup-delivery on a predetermined site or notifying the schedule information to a terminal of a registered user; and (0027: a service entity can offer vehicle service(s) to users via a software application (e.g., on a user computing device), via a website, and/or via other types of interfaces that allow a user to request a vehicle service. The vehicle services can include user transportation services (e.g., by which the vehicle transports user(s) from one location to another), delivery services (e.g., by which a vehicle delivers item(s) to a requested destination location), courier services (e.g., by which a vehicle retrieves item(s) from a requested origin location and delivers the item to a requested destination location), and/or other types of services),accepting a request for boarding from the user via the predetermined site or the terminal of the registered user, (0027: a service entity can offer vehicle service(s) to users via a software application (e.g., on a user computing device), via a website, and/or via other types of interfaces that allow a user to request a vehicle service. The vehicle services can include user transportation services (e.g., by which the vehicle transports user(s) from one location to another), delivery services (e.g., by which a vehicle delivers item(s) to a requested destination location), courier services (e.g., by which a vehicle retrieves item(s) from a requested origin location and delivers the item to a requested destination location), and/or other types of services), (0028: A user can provide (e.g., via a user device) a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate the type of vehicle service that the user desires (e.g., a user transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin, destination, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number of user(s) and/or items to be transported in the vehicle, other service parameters (e.g., a need for handicap access, handle with care instructions, etc.), and/or other information), and (0086: A user 230 can request a vehicle service from a service entity 215A-B. For example, the user 230 can provide user input to a user device 235 to request a vehicle service (e.g., via a user interface associated with a mobile software application of the service entity, etc.). The user device 235 can communicate (e.g., directly and/or indirectly via another computing system) data 240 indicative of a request for a vehicle service to an operations computing system 225A-B associated with the service entity 215A-B. The request can indicate the type of vehicle service that the user 230 desires (e.g., a transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin location, a destination location, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number of user(s) and/or items to be transported in the vehicle, one or more other service parameters (e.g., a need for handicap access, a need for trunk space, etc.), and/or other information. The operations computing system 225A-B of the service entity 215A-B can process the data 240 indicative of the request and generate a vehicle service assignment that is associated with the service request).

As to Claim 4, Goldman, Lord, and Yanagida teach the information processing apparatus according to claim 1.
Yanagida further teaches wherein the control section further executes, when a response indicating that the work of pickup-delivery is unneeded is received from a terminal of the pickup-delivery service user, stopping inquiring whether or not the user is able to handle the work of pickup-delivery; (0040: When the collection/delivery management server 500 accepts a request for collection or delivery of a package from the portable device 50 of the requesting user I, and the collection/delivery location is the vehicle 10, the server 500 requests the relay device 600 to obtain enablement data for enabling operation (locking and unlocking of the… vehicle 10) of the vehicle 10 in which the package is placed), “It is well known in the art that if the user doesn’t accept the request, the operation of unlocking the vehicle will not be unlocked”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Lord to include transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object of Yanagida. Motivation to do so comes from the knowledge well known in the art that transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 5, Goldman, Lord, and Yanagida teach the information processing apparatus according to claim 4.
Lord further teaches wherein the control section further executes, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user; (0155: In some implementations, the non-conflict verifying operation 506 may include an operation 856 for determining a discounted transport fee rate to be charged for transporting the one or more end users, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users, and the discounted fee rate being a reduced fee rate from a transport fee rate that would be charged if the transportation vehicle unit does not make any package deliveries during transport of the one or more end users. For instance, the discount transportation fee rate determining module 334 of the transport computing device 10* of FIG. 2A or 2B determining a discounted transport fee rate to be charged for transporting the one or more end users 12, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users 12, and the discounted fee rate being a reduced fee rate from a nominal transport fee rate that would be charged if the transportation vehicle unit 20 does not make any package deliveries during transport of the one or more end users 12), and (0170: In some cases, operation 1069 may further include an operation 1070 for presenting the discounted transport fee rate for transporting the one or more end users, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made during transport of the one or more end users. For instance, the discount transport fee rate presenting module 342 of the transport computing device 10* of FIG. 2A or 2B presenting the discounted transport fee rate for transporting the one or more end users 12, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made by the transportation vehicle unit 20 during transport of the one or more end users 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Yanagida to include wherein the control section further executes, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user of Lord. Motivation to do so comes from the knowledge well known in the art that wherein the control section further executes, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 6, Goldman, Lord, and Yanagida teach the information processing apparatus according to claim 1.
Lord further teaches wherein the control section further executes granting an incentive to the user who accepts handling the work of pickup-delivery; (0155: In some implementations, the non-conflict verifying operation 506 may include an operation 856 for determining a discounted transport fee rate to be charged for transporting the one or more end users, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users, and the discounted fee rate being a reduced fee rate from a transport fee rate that would be charged if the transportation vehicle unit does not make any package deliveries during transport of the one or more end users. For instance, the discount transportation fee rate determining module 334 of the transport computing device 10* of FIG. 2A or 2B determining a discounted transport fee rate to be charged for transporting the one or more end users 12, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users 12, and the discounted fee rate being a reduced fee rate from a nominal transport fee rate that would be charged if the transportation vehicle unit 20 does not make any package deliveries during transport of the one or more end users 12), and (0170: In some cases, operation 1069 may further include an operation 1070 for presenting the discounted transport fee rate for transporting the one or more end users, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made during transport of the one or more end users. For instance, the discount transport fee rate presenting module 342 of the transport computing device 10* of FIG. 2A or 2B presenting the discounted transport fee rate for transporting the one or more end users 12, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made by the transportation vehicle unit 20 during transport of the one or more end users 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Yanagida to include wherein the control section further executes granting an incentive to the user who accepts handling the work of pickup-delivery of Lord. Motivation to do so comes from the knowledge well known in the art that wherein the control section further executes granting an incentive to the user who accepts handling the work of pickup-delivery would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

	As to Claim 7, Goldman teaches an information processing method, comprising: by at least one computer, inquiring of a terminal of a user who desires to board a mobile object (0086: vehicle), (0086: A user 230 can request a vehicle service from a service entity 215A-B. For example, the user 230 can provide user input to a user device 235 to request a vehicle service) operating for pickup-delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and (0028: provide a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate the type of vehicle service that the user desires (e.g., a user transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin, destination, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number items to be transported in the vehicle).
Goldman does not teach when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal.
However Lord teaches when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal; (0030: FIG. 3E illustrates types of information that may be included in directives/obligations that may be received and/or accepted by the transport computing device 10* of FIG. 1 (e.g., the transport computing device 10′ of FIG. 2A or the transport computing device 10″ of FIG. 2B)); and (0105: The package delivery directives that may be transmitted to the transport computing device(s) 10* associated with the determined transportation vehicle unit(s) 20 may indicate a variety of information including pickup location or locations for securing the packages to be delivered, package delivery locations (e.g., delivery drop-off locations), delivery deadlines, package delivery preferences (e.g., transported in air-conditioned environment), and so forth. Note that in some cases, a package delivery directive may, in fact, become a package delivery obligation upon a transport computing device 10* receiving the package delivery directive. In other cases, however, a package delivery directive may only become a package delivery obligation upon acceptance of the package delivery directive by the transport computing device 10* or by a human or robotic driver of the associated transportation vehicle unit 20. In these cases, the transport computing device 10* upon acceptance of the package delivery directive may transmit to the passenger/package transport management system 16 (in some cases via the transport coordinating system 15) a confirmation that the package delivery directive has been accepted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal of Lord. Motivation to do so comes from the knowledge well known in the art that when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal would help incentivize the delivery cost of an item which would therefore make the method/system less costly.
Goldman does not teach transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object.
However Yanagida teaches transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object; (0040: When the collection/delivery management server 500 accepts a request for collection or delivery of a package from the portable device 50 of the requesting user I, and the collection/delivery location is the vehicle 10, the server 500 requests the relay device 600 to obtain enablement data for enabling operation (locking and unlocking of the… vehicle 10) of the vehicle 10 in which the package is placed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object of Yanagida. Motivation to do so comes from the knowledge well known in the art that transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup-delivery to board the mobile object would provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 8, Goldman, Lord, and Yanagida teach the information processing method according to claim 7.
Goldman further teaches by the at least one computer, in order to solicit the user who desires to board the mobile object, publicizing schedule information on the pickup-delivery on a predetermined site or notifying the schedule information to a terminal of a registered user; and (0027: a service entity can offer vehicle service(s) to users via a software application (e.g., on a user computing device), via a website, and/or via other types of interfaces that allow a user to request a vehicle service. The vehicle services can include user transportation services (e.g., by which the vehicle transports user(s) from one location to another), delivery services (e.g., by which a vehicle delivers item(s) to a requested destination location), courier services (e.g., by which a vehicle retrieves item(s) from a requested origin location and delivers the item to a requested destination location), and/or other types of services),accepting a request for boarding from the user via the predetermined site or the terminal of the registered user, (0027: a service entity can offer vehicle service(s) to users via a software application (e.g., on a user computing device), via a website, and/or via other types of interfaces that allow a user to request a vehicle service. The vehicle services can include user transportation services (e.g., by which the vehicle transports user(s) from one location to another), delivery services (e.g., by which a vehicle delivers item(s) to a requested destination location), courier services (e.g., by which a vehicle retrieves item(s) from a requested origin location and delivers the item to a requested destination location), and/or other types of services), (0028: A user can provide (e.g., via a user device) a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate the type of vehicle service that the user desires (e.g., a user transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin, destination, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number of user(s) and/or items to be transported in the vehicle, other service parameters (e.g., a need for handicap access, handle with care instructions, etc.), and/or other information), and (0086: A user 230 can request a vehicle service from a service entity 215A-B. For example, the user 230 can provide user input to a user device 235 to request a vehicle service (e.g., via a user interface associated with a mobile software application of the service entity, etc.). The user device 235 can communicate (e.g., directly and/or indirectly via another computing system) data 240 indicative of a request for a vehicle service to an operations computing system 225A-B associated with the service entity 215A-B. The request can indicate the type of vehicle service that the user 230 desires (e.g., a transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin location, a destination location, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number of user(s) and/or items to be transported in the vehicle, one or more other service parameters (e.g., a need for handicap access, a need for trunk space, etc.), and/or other information. The operations computing system 225A-B of the service entity 215A-B can process the data 240 indicative of the request and generate a vehicle service assignment that is associated with the service request).

As to Claim 10, Goldman, Lord, and Yanagida teach the information processing method according to claim 7.
Yanagida further teaches inquiring of a terminal of the pickup-delivery service user whether or not it is desired to have the work of pickup-delivery be handled; and when a response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, stopping inquiring whether or not the user is able to handle the work of pickup-delivery; (0040: When the collection/delivery management server 500 accepts a request for collection or delivery of a package from the portable device 50 of the requesting user I, and the collection/delivery location is the vehicle 10, the server 500 requests the relay device 600 to obtain enablement data for enabling operation (locking and unlocking of the… vehicle 10) of the vehicle 10 in which the package is placed), “It is well known in the art that if the user doesn’t accept the request, the operation of unlocking the vehicle will not be unlocked”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Lord to include inquiring of a terminal of the pickup-delivery service user whether or not it is desired to have the work of pickup-delivery be handled; and when a response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, stopping inquiring whether or not the user is able to handle the work of pickup-delivery of Yanagida. Motivation to do so comes from the knowledge well known in the art that inquiring of a terminal of the pickup-delivery service user whether or not it is desired to have the work of pickup-delivery be handled; and when a response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, stopping inquiring whether or not the user is able to handle the work of pickup-delivery would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 11, Goldman, Lord, and Yanagida teach the information processing method according to claim to claim 10.
Lord further teaches the at least one computer, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user; (0155: In some implementations, the non-conflict verifying operation 506 may include an operation 856 for determining a discounted transport fee rate to be charged for transporting the one or more end users, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users, and the discounted fee rate being a reduced fee rate from a transport fee rate that would be charged if the transportation vehicle unit does not make any package deliveries during transport of the one or more end users. For instance, the discount transportation fee rate determining module 334 of the transport computing device 10* of FIG. 2A or 2B determining a discounted transport fee rate to be charged for transporting the one or more end users 12, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users 12, and the discounted fee rate being a reduced fee rate from a nominal transport fee rate that would be charged if the transportation vehicle unit 20 does not make any package deliveries during transport of the one or more end users 12), and (0170: In some cases, operation 1069 may further include an operation 1070 for presenting the discounted transport fee rate for transporting the one or more end users, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made during transport of the one or more end users. For instance, the discount transport fee rate presenting module 342 of the transport computing device 10* of FIG. 2A or 2B presenting the discounted transport fee rate for transporting the one or more end users 12, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made by the transportation vehicle unit 20 during transport of the one or more end users 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Yanagida to include the at least one computer, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user of Lord. Motivation to do so comes from the knowledge well known in the art that the at least one computer, when the response indicating that the work of pickup-delivery is unneeded is received from the terminal of the pickup-delivery service user, granting an incentive to the pickup-delivery service user would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

As to Claim 12, Goldman, Lord, and Yanagida teach the information processing method according to claim 7.
Lord further teaches the at least one computer, granting an incentive to the user who accepts handling the work of pickup-delivery; (0155: In some implementations, the non-conflict verifying operation 506 may include an operation 856 for determining a discounted transport fee rate to be charged for transporting the one or more end users, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users, and the discounted fee rate being a reduced fee rate from a transport fee rate that would be charged if the transportation vehicle unit does not make any package deliveries during transport of the one or more end users. For instance, the discount transportation fee rate determining module 334 of the transport computing device 10* of FIG. 2A or 2B determining a discounted transport fee rate to be charged for transporting the one or more end users 12, the discounted fee rate being based, at least in part, on determining that one or more package deliveries will be made during transport of the one or more end users 12, and the discounted fee rate being a reduced fee rate from a nominal transport fee rate that would be charged if the transportation vehicle unit 20 does not make any package deliveries during transport of the one or more end users 12), and (0170: In some cases, operation 1069 may further include an operation 1070 for presenting the discounted transport fee rate for transporting the one or more end users, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made during transport of the one or more end users. For instance, the discount transport fee rate presenting module 342 of the transport computing device 10* of FIG. 2A or 2B presenting the discounted transport fee rate for transporting the one or more end users 12, the discounted transport fee rate being a sliding scale fee rate that is based, at least in part, on the number of package deliveries to be made by the transportation vehicle unit 20 during transport of the one or more end users 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, and Yanagida to include the at least one computer, granting an incentive to the user who accepts handling the work of pickup-delivery of Lord. Motivation to do so comes from the knowledge well known in the art that the at least one computer, granting an incentive to the user who accepts handling the work of pickup-delivery would help provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

	As to Claim 13, Goldman teaches a program for causing at least one computer to execute:inquiring of a terminal of a user who desires to board a mobile object (0086: vehicle), (0086: A user 230 can request a vehicle service from a service entity 215A-B. For example, the user 230 can provide user input to a user device 235 to request a vehicle service) operating for pickup-delivery of an item, whether or not the user is able to handle work of pickup-delivery of the item at a pickup-delivery location between the mobile object and a pickup-delivery service user; and (0028: provide a request for a vehicle service to an operations computing system associated with the service entity. The request can indicate the type of vehicle service that the user desires (e.g., a user transportation service, a delivery service, a courier service, etc.), one or more locations (e.g., an origin, destination, etc.), timing constraints (e.g., pick-up time, drop-off time, deadlines, etc.), a number items to be transported in the vehicle),
Goldman does not teach when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal.
However Lord teaches when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal; (0030: FIG. 3E illustrates types of information that may be included in directives/obligations that may be received and/or accepted by the transport computing device 10* of FIG. 1 (e.g., the transport computing device 10′ of FIG. 2A or the transport computing device 10″ of FIG. 2B)); and (0105: The package delivery directives that may be transmitted to the transport computing device(s) 10* associated with the determined transportation vehicle unit(s) 20 may indicate a variety of information including pickup location or locations for securing the packages to be delivered, package delivery locations (e.g., delivery drop-off locations), delivery deadlines, package delivery preferences (e.g., transported in air-conditioned environment), and so forth. Note that in some cases, a package delivery directive may, in fact, become a package delivery obligation upon a transport computing device 10* receiving the package delivery directive. In other cases, however, a package delivery directive may only become a package delivery obligation upon acceptance of the package delivery directive by the transport computing device 10* or by a human or robotic driver of the associated transportation vehicle unit 20. In these cases, the transport computing device 10* upon acceptance of the package delivery directive may transmit to the passenger/package transport management system 16 (in some cases via the transport coordinating system 15) a confirmation that the package delivery directive has been accepted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal of Lord. Motivation to do so comes from the knowledge well known in the art that when a response indicating that the user is able to handle the work of pickup-delivery when the user is on board the mobile object is received from the terminal would help incentivize the delivery cost of an item which would therefore make the method/system less costly.
Goldman does not teach transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup- delivery to board the mobile object.
However Yanagida teaches transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup- delivery to board the mobile object; (0040: When the collection/delivery management server 500 accepts a request for collection or delivery of a package from the portable device 50 of the requesting user I, and the collection/delivery location is the vehicle 10, the server 500 requests the relay device 600 to obtain enablement data for enabling operation (locking and unlocking of the… vehicle 10) of the vehicle 10 in which the package is placed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup- delivery to board the mobile object of Yanagida. Motivation to do so comes from the knowledge well known in the art that transmitting to the mobile object an instruction to allow the user who desires to board and is able to handle the work of pickup- delivery to board the mobile object would provide an incentive to a user for delivering the item and boarding the mobile object and that would therefore make the method/system more incentivized.

Claim(s) 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al., (U.S. Patent Application Publication No. 20190340928) in view of Lord et al., (U.S. Patent Application Publication No. 20150324735) in view of Yanagida et al. (U.S. Patent Application Publication No. 20190161060) in view of Yamamoto et al. (Foreign Application Publication No. CN108985543A).

As to Claim 3, Goldman, Lord, and Yanagida teach the information processing apparatus according to claim 1.
Goldman, Lord, and Yanagida do not teach wherein the control section executes, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup-delivery and a predetermined condition.
However Yamamoto teaches wherein the control section executes, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup-delivery and a predetermined condition; (description paragraph: determine operation schedule of the riding condition is satisfied under the condition of user U from the vehicle 200 can transfer multiple meet the driving condition of vehicle 200 to determine operation schedule. operation management unit 330, for example, acquires several vehicles 200 of the path information, the extraction can be used in plurality of vehicles the user U from the desired location to the destination 200. it can use multiple vehicle 200 such as the user from the desired location to the transfer point of the vehicle 200 from the switch to the destination of the vehicle 200. plurality of vehicles can use 200 in addition comprises the vehicle 200 may also include a ride vehicle 200 to the next transfer point of from). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, Lord, and Yanagida to include wherein the control section executes, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup-delivery and a predetermined condition of Yamamoto. Motivation to do so comes from the knowledge well known in the art that wherein the control section executes, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup-delivery and a predetermined condition would help determine which user is interested in delivering the item and that would therefore make the method/system more user friendly.

As to Claim 9, Goldman, Lord, and Yanagida teach the information processing method according to claim 7.
Goldman, Lord, and Yanagida do not teach by the at least one computer, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup- delivery and a predetermined condition.
However Yamamoto teaches by the at least one computer, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup- delivery and a predetermined condition; (description paragraph: determine operation schedule of the riding condition is satisfied under the condition of user U from the vehicle 200 can transfer multiple meet the driving condition of vehicle 200 to determine operation schedule. operation management unit 330, for example, acquires several vehicles 200 of the path information, the extraction can be used in plurality of vehicles the user U from the desired location to the destination 200. it can use multiple vehicle 200 such as the user from the desired location to the transfer point of the vehicle 200 from the switch to the destination of the vehicle 200. plurality of vehicles can use 200 in addition comprises the vehicle 200 may also include a ride vehicle 200 to the next transfer point of from). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman, Lord, and Yanagida to include by the at least one computer, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup- delivery and a predetermined condition of Yamamoto. Motivation to do so comes from the knowledge well known in the art that by the at least one computer, in order to identify the user who desires to board the mobile object, extracting a registered user with a movement schedule that meets schedule information on the pickup- delivery and a predetermined condition would help determine which user is interested in delivering the item and that would therefore make the method/system more user friendly.
	
	
	NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Ride Sharing and Package Delivery is More Popular Than You Think” describes “Like Uber and Lyft, crowdsourced delivery companies and services rely on networks of independent contractors typically driving their own vehicles. These drivers wait for assignments—in this case, they wait for packages that need delivering—and then immediately pick them up and move them to their destinations. This work can be desirable for drivers who want flexible schedules and pay-per-delivery rates. It can also be great for delivery companies, who can promise same-day or even same-hour delivery when their fleets get big enough. Right now, these services are somewhat rudimentary: one package, one delivery; then another package and another delivery. But software is constantly improving. Probably much sooner than we think, these couriers will be able to deliver package after package, optimized for time and distance, not unlike UPS and FedEx do”.

	

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20200051194A teaches similar invention which describes The vehicle service coordination system 205 can be configured to generate a service assignment 230. A service assignment 230 can be indicative of a vehicle service (e.g., requested by a user via the user device(s) 220) to be performed by a vehicle (e.g., an autonomous vehicle). A service assignment 230 can include a variety of information associated with the vehicle service, the requesting user, the user device, the service entity, etc. For example, a service assignment 230 can include data indicative of an associated user and/or user device (if permitted), data indicative of a compensation parameter (e.g., the compensation for delivering an item to a user, couriering an item for a user, transporting a user, etc.), data indicative of one or more locations (e.g., origin location, destination location, intermediate location, etc.), data indicative of a type of vehicle service (e.g., transportation service, delivery service, courier service, etc.), data indicative of the type of cargo for the vehicle service (e.g., passengers, luggage, packages, food, time-sensitive mail, etc.), data indicative of a vehicle type/size (e.g., sedan, sport utility vehicle, luxury vehicle, etc.), data indicative of one or more time constraints (e.g., pick-up times, drop-off times, time limits for delivery, service duration, etc.), data indicative of user preferences (e.g., music, temperature, etc.), data indicative of one or more vehicle service parameters (e.g., luggage types, handle-with-care instructions, special pick-up requests, etc.), data indicative of the vehicle capacity required/preferred for the vehicle service (e.g., the number of seats with seatbelts, an amount of trunk space, an amount of cabin space, etc.), data indicative of user ratings, data indicative of one or more vehicle service incentives (e.g., increased compensation, increased ratings, priority treatment, etc.), and/or other types of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621